Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was charged in a misbehavior report with fighting, violent conduct, creating a disturbance and refusing a direct order. He pleaded guilty to refusing a direct order and, following a tier III disciplinary hearing, was found guilty of the remaining charges. Having exhausted his administrative remedies, petitioner now brings this CPLR article 78 proceeding.
We confirm. The determination of guilt is supported by substantial evidence in the form of the misbehavior report, hearing testimony and confidential information (see Matter of Plowden v Bunn, 38 AD3d 1107, 1107-1108 [2007]; Matter of Reid v Goord, 34 AD3d 954, 955 [2006]). Petitioner’s remaining assertions, to the extent preserved for our review, have been examined and found to be lacking in merit.
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.